Dismissed and Memorandum Opinion filed December 18, 2012.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-11-00753-CV

               SUMMIT INVESTMENT GROUP, L.L.C., Appellant

                                         V.

CRIMSON EXPLORATION, INC. SUCCESSOR IN INTEREST TO GULFWEST
                   ENERGY, INC., Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-43391


                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 1, 2011. On December 10,
2012, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted. Accordingly, the appeal is ordered dismissed.


                                       PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.